823 So.2d 263 (2002)
C.C., a juvenile, Appellant,
v.
The STATE of Florida, Appellee.
No. 3D02-241.
District Court of Appeal of Florida, Third District.
August 7, 2002.
*264 Bennett H. Brummer, Public Defender, and Robert Godfrey, Assistant Public Defender, for appellant.
Robert A. Butterworth, Attorney General, and Sandra R. Braverman, Assistant Attorney General, for appellee.
Before COPE and LEVY, JJ., and NESBITT, Senior Judge.
PER CURIAM.
C.C. appeals an adjudication of delinquency for possession of marijuana with intent to sell it. In his statement to the police, he conceded that the marijuana was intended for sale, but said that he was holding it for a boy named John, who sells the marijuana during school and at lunch. C.C. was arrested with the package at school during school hours.
As we view the matter, the trial court was not obligated to accept C.C.'s self-serving statement that he was holding the marijuana for someone else. State v. Dawson, 681 So.2d 1206, 1207 n. 1 (Fla. 3d DCA 1996). We also point out that (although not argued in the trial court), if it is assumed that C.C.'s statement to the police was true, he would nonetheless be guilty as a principal. See § 777.011, Fla. Stat. (2001).
Affirmed.